EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sangoo Ahn, Registration number 76,905 on May 17, 2021.
The application has been amended as follows: 
Claim 1: A method for archiving a collaboration session regarding an electronic document, the method comprising: 
establishing a collaboration session from a collaboration server with a plurality of participant nodes; 
transmitting the electronic document to the participant nodes from the collaboration server; 
receiving, at the collaboration server, a first multimedia data stream associated with a first one of the plurality of participant nodes; 
receiving, at the collaboration server from the first one of the plurality of participant nodes, an annotation data object, the annotation data object being correlated with a first time reference within the first multimedia data stream, the annotation data object being representative of an annotation added to the electronic document;
receiving, at the collaboration server from the first one of the plurality of participant nodes, first view parameters of the first one of the plurality of participant nodes, the first view parameters being correlated with the first time reference and defining [[the]] a manner in which the electronic document and the annotation were displayed in a workspace window of the first one of the plurality of participant nodes at the first time reference;-2-Application No.: 15/236,209 

storing the generated first session record entry into a session record that is specific to the collaboration session and resides on the collaboration server, the session record including a plurality of session record entries including the generated first session record entry, the session record being retrievable for playing back of the collaboration session in sequence with the session record entries; 
transmitting the first session record entry from the collaboration server to one or more of the other ones of the plurality of participant nodes, wherein selection of the transmitted first session record entry among the plurality of session record entries in the session record, by a user of the one or more of the other ones of the plurality of participant nodes,  triggers i) a replay of the first multimedia data stream a display of the electronic document and the annotation 
Claim 13: A method for archiving a collaboration session from a local node regarding electronic document viewable by a plurality of users on remote nodes, the method comprising: -6-Application No.: 15/236,209 Attorney Docket No.: 00193-0015-01000 
transmitting the electronic document to a remote collaboration server from the local node, the electronic document being associated with the collaboration session;
receiving a local data object associated with the electronic document on the local node, the electronic document being displayed on the local node in accordance with a 
transmitting, to the collaboration server from the local node, an annotation data object, the annotation data object being correlated with a first time reference within the first multimedia data stream, the annotation data object being representative of an annotation added to the electronic document; 
transmitting, to the collaboration server from the local node, first view parameters of the local node, the first view parameters being correlated with the first time reference and defining [[the]] a manner in which the electronic document and the annotation were displayed in a workspace window of the local node at the first time reference;
generating a session data object from the local data object on the local node, the session data object including the first multimedia data stream, the annotation data object, and the first view parameters; and 
transmitting the session data object and a broadcast request to the remote collaboration server from the local node, the broadcast request being specifically associated with the transmitted session data object and the transmitted session data object being stored in a session record as a first session record entry generated therefrom, the session record including a plurality of session record entries including the -7-Application No.: 15/236,209 Attorney Docket No.: 00193-0015-01000 generated first session record entry and being retrievable by the local node for playing back the collaboration session in sequence with the session record entries, wherein selection of the first session record entry among the plurality of session record entries in the session record, by a user of the local node, triggers i) a replay of the first multimedia data stream a display of the electronic document and the annotation 
Claim 16: A method for accessing an archived collaboration session from a local node regarding electronic document viewable by a plurality of users on remote nodes, the method comprising: 
receiving the electronic document on the local node from a remote collaboration server, the electronic document being associated with the archived collaboration session; 
receiving a first session data object on the local node from the remote collaboration server, the first session data object being associated with a first one of the remote nodes and being derived from a corresponding session record entry of a session record that is specific to the archived collaboration session and resides on the collaboration server; 
generating on the local node an inventory of the received first session data object and other prior received session data objects from other remote nodes in the archived collaboration session, the first session data object including: 
a first multimedia data stream, 
an annotation data object, the annotation data object being correlated with a first time reference within the first multimedia data stream, the annotation data object being representative of an annotation added to the electronic document, and 

receiving a selection of the first session data object among a plurality of session data objects including the first session data object and the other prior received session data objects in the inventory on the local node; and 
in , triggering: 
a replay of 
a display of 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Neither Noyes or Barker alone or in combination teaches “transmitting the first session record entry from the collaboration server to one or more of the other ones of the plurality of participant nodes, wherein selection of the transmitted first session record entry among the plurality of session record entries in the session record, by a user of the one or more of the other ones of the plurality of participant nodes, triggering a replay of the first multimedia data stream from a point temporally prior to the first time 
Neither Noyes or Barker alone or in combination teaches “transmitting the session data object and a broadcast request to the remote collaboration server from the local node, the broadcast request being specifically associated with the transmitted session data object and the transmitted session data object being stored in a session record as a first session record entry generated therefrom, the session record including a plurality of session record entries including the -7-Application No.: 15/236,209 Attorney Docket No.: 00193-0015-01000 generated first session record entry and being retrievable by the local node for playing back the collaboration session in sequence with the session record entries, wherein selection of the first session record entry among the plurality of session record entries in the session record, by a user of the local node, triggering a replay of the first multimedia data stream from a point temporally prior to the first time reference correlated with the annotation data object and a displaying of the electronic document and the annotation based on the first view” for claim 13 in the particular context of the claim languages.
Neither Noyes or Barker alone or in combination teaches “receiving a selection of the first session data object among a plurality of session data objects including the first session data object and the other prior received session data objects in the inventory on the local node; and in response to receiving the selection of the first session data object, triggering: a replay of the first multimedia data stream from a point temporally prior to the first time reference correlated with the annotation data object, and a display of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7:00-3:00 ET (1st week of the bi-week); and Mon-Tue 7:00-3:00 ET (2nd week of the bi-week)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Anita D. Chaudhuri
Examiner, Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173